EX – 10.3

EXHIBIT "A" to Consent

 

SUBLEASE AGREEMENT

 

This Sublease Agreement (the "Sublease") is made and entered into by and between
PHILLIP GALYEN, P.C. d/b/a BAILEY & GALYEN (the "Sublessor") and Fuse Medical,
Inc., a Delaware corporation (the "Sublessee"), effective as of the date of the
last signature below (the "Effective Date").

 

In consideration of the mutual covenants and agreements set forth in the
Sublease, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged. Sublessor docs hereby demise and lease to
Sublessee, and Sublessee does hereby lease from Sublessor, approximately 2,016
square feet of space of Suite 650 (the "Subleased Premises"), as better
described by the document attached as Exhibit "A." which is located at 1300
Summit Ave., Fort Worth, Texas 76102 (the "Building").

 

Sublessor's rights at the Building originate from that certain Lease Agreement
dated March 7, 2013 (the "Lease") between PBIII-SOP, LP, a Texas limited
partnership, as successor in interest to PRG/Chief Summit LP (the "Landlord")
and Sublessor. Sublessor occupies Suite No. 650 of the Building (consisting of
approximately 9,602 square feet of rentable space) (the "Leased Space").
Sublessor does hereby permit Sublessee to use all common areas in and around the
Building as if Sublessee was the "Tenant" under the Lease, including alt means
of access between those common areas and the Subleased Premises.

 

ARTICLE 1. TERM

 

The term of this Sublease shall commence on the Effective Date and will expire
at 11:59 p.m. on September 30, 2018 (the “Initial Term").

 

Right of Renewal

 

This Sublease shall automatically renew in additional one (1) year period
increments pursuant to the same terms and conditions unless: (i) Sublessee
provides written notice to Sublessor at least sixty (60) days prior to the
expiration of the Initial Te.rm of its intention not to renew this Sublease;
(ii) this Sublease is terminated in writing pursuant to the terms herein; (iii)
the Sublessor shall cease to occupy the Leased Space after the expiration of the
Initial Term; or (iv) Sublessee shall be in default under the Sublease beyond
all applicable cure periods. Notwithstanding the foregoing, the Sublease will
not extend beyond September 30, 2020 unless: (A) Sublessor extends the term of
the Lease; and (B) Sublessor and Sublessee enter a written amendment which
extends the duration of this Sublease.

 

ARTICLE 2. USE OF PREMISES

 

Sublessee will use the Subleased Premises only for medical supplies operations
and executive office purposes, unless Sublessor shall give Sublessee prior
written consent for a different use, which consent will not be unreasonably
withheld, conditioned or delayed. Withholding consent will be deemed reasonable
only if; (i) Landlord objects to the proposed use; or (ii) if such consent
would: (A) cause Sublessor to default under the terms of the Lease; or (B)
unreasonably interfere with Sublessor's permitted use of the Leased Space.

 

Leased Space

 

Subject to any future reduction in the size of the Subleased Premises pursuant
to Article 7 hereof, the Subleased Premises represents 21% of the Leased Space
as of the Effective Date hereof. As such, all amounts that shall be paid by
Sublessee to Landlord in regards to the Subleased Premises will be, subject

 

--------------------------------------------------------------------------------

EX – 10.3

to any future reduction in the size of the Subleased Premises, based on 21% of
the full amount that would have been due from Sublessor to Landlord under the
Lease.

 

Sublessor's Furniture

 

Sublessor hereby provides Sublessee with a revocable license to use all office
furniture and other personal property (collectively, "Furniture") which
Sublessor placed in the Subleased Premises on or before the Effective Date of
this Sublease, at no cost to Sublessee. Sublessor may revoke said license as it
pertains to some or all of the Furniture at any time by providing Sublessee with
no less than seven (7) days' prior written notice, Should Sublessor revoke said
license, or should Sublessee provide Sublessor with written notice asking that
some or all of the Furniture be removed from the Subleased Premises, Sublessor
shall remove or cause to be removed the applicable Furniture at no cost to
Sublessee. Sublessee shall repair or cause to be repaired any and all damages
which Sublessee or its employees cause to the Furniture as close as reasonably
possible to the Furniture's condition as it existed on the Effective Date,
reasonable wear and tear excepted.

 

Insurance Hazards

 

Sublessee shall not use, or permit the use of, the Subleased Premises in any
manner that will cause a cancellation of, or an increase in the rate of,
policies insuring the Subleased Premises or any improvements on the Subleased
Premises, or creating any liability on Sublessor or Landlord in connection with
the leasing or ownership of the Subleased Premises.

 

Waste, Nuisance, or Illegal Uses

 

Sublessee shall not use, or permit the use of, the Subleased Premises in any
manner that results in waste of the Subleased Premises or constitutes a
nuisance. Nor shall Sublessee use, or permit the use of, the Subleased Premises
for any illegal purpose. Sublessee shall, at its own expense, comply with all
applicable laws and ordinances, and with all applicable rules and regulations of
governmental agencies concerning the use of the Subleased Premises.

 

Sublessee Improvements

 

Subject to the terms of this Sublease, Sublessee may, at no cost to Sublessor,
make improvements to the Subleased Premises, all subject to the prior written
approval of Sublessor, which approval shall not be unreasonably withheld,
conditioned or delayed. To the extent required by the Lease, Sublessor shall
promptly seek Landlord's consent for Sublessee's requested improvements.
Sublessor's withholding of consent for Sublessee’s improvements will be deemed
reasonable only if: (i) such consent would cause Sublessor to default under the
terms of the Lease; (ii) such consent would unreasonably interfere with
Sublessor's permitted use of the Leased Space; or (iii) Landlord withholds its
consent for such improvements. Sublessor shall provide Sublessee with copies of
all correspondence and documentation which Sublessor sends to and receives from
Landlord pertaining to Sublessee's request to make such improvements. In the
event Landlord or its agent performs Sublessee's improvements pursuant to the
Lease, Sublessor shall provide Sublessee with copies of all related invoices and
documentation which Sublessor receives from Landlord, and Sublessee will
reimburse Sublessor only for the amount which Landlord charged Sublessor to make
such improvements.

 

Amendments to Lease

 

Sublessor shall provide Sublessee with true, accurate and complete copies of all
agreements which it enters with Landlord, its successors and assigns, including
but not limited to amendments to the Lease,

 

--------------------------------------------------------------------------------

EX – 10.3

within ten (10) days after entering such agreements. Should any such agreement
include a provision which, in Sublessee's reasonable judgement, negatively
affects Sublessee's rights under this Sublease, Sublessor will be deemed in
default of this Sublease, and Sublessee will be afforded all applicable remedies
in equity and at law, including but not limited to the right to terminate this
Sublease.

 

 

ARTICLE 3. RENT

 

Sublessee Rent

 

Sublessee will pay to Landlord (at the address contained in the Consent or at
such other address as Landlord may designate from time to time in writing): (i)
the monthly rent set forth on the Rent Schedule attached hereto as Exhibit
"B"(the "Base Rental"); (ii) twenty one percent of Tenant's Forecast Additional
Rental; and (iii) twenty one percent (21%) of Sublessor's monthly Electricity
Charge (collectively, "Sublessee Rent"). "Tenant's Forecast Additional Rental"
and "Electricity Charge" are defined, respectively, in Sections 4(a) and 5(a) of
the Lease and each of those defined terms are incorporated herein. Tenant shall
pay Sublessee Rent monthly, commencing on the first day of the calendar month
following Sublessor's and Sublessee's receipt from Landlord of a fully executed
copy of: (A) this Sublease; and (B) the Consent to Sublease, and continuing on
the first day of each calendar month until the expiration or termination of the
Sublease pursuant to the terms as set forth herein. The first day of each month
shall be a "Due Date" for purposes hereof. Sublessee Rent for any fractional
month at the beginning or end of the lease term shall be prorated on a per diem
basis. Landlord and Sublessor agree to abate all Sublessee Rent for one (1)
month when Sublessee performs its initial improvements at the Subleased
Premises. Sublessor hereby acknowledges timely receipt of all Sublessee Rent and
any other monetary obligations owed by Sublessee through and including December
2015. Sublessor hereby consents to Landlord's collection of Sublessee Rent in
accordance with the terms and provisions stated herein. Landlord confirms that
the amount of Sublessee Rent owed by Sublessor to Landlord under the Lease will
be reduced by the amount of Sublessee Rent paid by Sublessee to Landlord under
the Sublease.

 

Late Charges

 

If Sublessee Rent is not paid by any Due Date, then if Sublessee fails to pay
Sublessee Rent within five (5) calendar days after receiving written notice
thereof from Landlord, late charges of 10% of the amount due at that time shall
be assessed against and payable by Sublessee to Landlord until the, earlier of
the date on which: (i) Sublessee becomes current on its Sublessee Rent
obligations; or (ii) this Sublease is terminated in accordance with the terms
and provisions hereof.

 

 

ARTICLE 4. SERVICES, MAINTENANCE AND UTILITIES

 

Maintenance of Building Structure

 

Sublessee shall maintain and keep the Subleased Premises and any Sublessee-made
alterations or additions thereto in sound condition and good repair. Sublessee
agrees to repair or cause to be repaired any and all damages which Sublessee or
its employee(s) and/or agent(s) cause to the Subleased Premises. Upon receipt of
written notice from Sublessee regarding repairs and/or maintenance needed,
Sublessor, agrees to repair or demand in writing that Landlord honor all
applicable repair and maintenance obligations under the Lease and applicable law
as same applies to the Subleased Premises. Sublessor shall provide Sublessee
with true, accurate and complete copies of all such correspondence which
Sublessor sends to Landlord, as well as copies of all related correspondence
which Sublessor receives from Landlord.

 

 

--------------------------------------------------------------------------------

EX – 10.3

Electricity

 

Landlord estimates its annual Electricity Charge in accordance with Section 5(a)
of the Lease. Subject to the provision above entitled "Sublessee Rent," and
subject to any future reduction in the size of the Subleased Premises pursuant
to Article 7 hereof, on each Due Date, Sublessee shall pay to Landlord twenty
one percent (21%) of Sublessor's Electricity Charge. Sublessee will be
responsible for its above­ described portion of the Electricity Charge only
until the date on which this Sublease expires or sooner terminates, and
Sublessee's final Electricity Charge payment will be prorated accordingly. For
purposes of this Sublease, Sublessor has delivered to Sublessee the forecasted
Electricity Charge for the calendar year 2016 and Sublessee shall pay 21% of
such amount (the "Sublessee's Electricity Charge").

 

Maintenance of Common Areas

 

Before January 1 of each calendar year during the term of this Sublease,
Landlord shall provide Sublessee with written notice stating the amount of
Tenant's Forecast Additional Rental applicable to the Subleased Premises.
Subject to the provision above entitled "Sublessee Rent," and subject to any
future reduction in the size of the Subleased Premises pursuant to Article 7
hereof, Sublessee shall pay to Landlord, in equal monthly installments, payable
on each Due Date, twenty one percent (21%) of Tenant's Forecast Additional
Rental. Sublessee will be responsible for its above-described portion of
Tenant's Forecast Additional Rental only until the date on which this Sublease
expires or sooner terminates, and Sublessee's final Tenant's Forecast Additional
Rental payment will be prorated accordingly. In the event Landlord's actual
Operating Expenses (as defined in the Lease) are determined to be less than
originally anticipated, Landlord shall either refund to Sublessee the applicable
portion of its Tenant's Forecast Additional Rental within thirty (30) days of
making said determination. or credit such overpayment against the next accruing
installment(s) of Tenant's Forecast Additional Rental. Landlord agrees that
Sublessee reserves all objection, audit and inspection rights afforded to
Sublessor under Sections 4(b) and 4(c) of the Lease, as said rights relate to
Sublessees's portion of Tenant's Forecast Additional Rental and Electricity
Charge.

 

 

ARTICLE 5. INDEMNITY, INSURANCE AND WAIVERS

 

Indemnity

 

Each party (Sublessor and Sublessee) (the "Indemnitor") will defend, indemnify,
and save harmless the other party (the "Indemnitee") and their respective
shareholders, directors, members, managers, partners, officers, employees, and
agents (the "Associates") against and from all claims, demands, damages, costs,
and expenses, including reasonable attorneys' fees actually incurred, that may
be imposed upon or incurred by or asserted against the Indemnitee or its
Associates by a third party by reason of any of the following events occurring
during the term of this Sublease: (i) any uncured default by the Indemnitor;
(ii) any negligence or willful misconduct of the Indemnitor or its Associates;
and (iii) any breach of a representation, warranty, or covenant contained herein
by Indemnitor. To be indemnified, the Indemnitee must: (a) give the Indemnitor
timely written notice of the claim (unless the Indemnitor already has notice);
(b) give the Indemnitor full and complete authority, Information, and assistance
for the claim's defense and settlement; and (c) not, by any act, admission, or
acknowledgement, materially prejudice the Indemnitor's ability to satisfactorily
defend or settle the claim. The Indemnitor will retain the right, at its option,
to settle or defend the claim at its own expense and with its own counsel. The
Indemnitee will have the right, at its option, to participate in the settlement
or defense of the claim with its own counsel and at its own expense, but the
Indemnitor will retain sole control of the claim's settlement or defense.

 

Insurance

 

 

--------------------------------------------------------------------------------

EX – 10.3

Sublessor and Sublessee shall each procure and maintain throughout the term of
this Sublease, a policy or policies of insurance, at their respective sole cost
and expense, insuring themselves and each other against any and all liability
for injury to or death of a person or persons, occasioned by or arising out of
or in connection with their respective use or occupancy of the Leased Space and
Subleased Premises, as applicable, the limits of such policy    or policies to
be In an amount not less than $1,000,000.00 with respect to injuries to or death
of any one person and in an amount of not less than $1,000,000.00 with respect
to any one accident or disaster, and upon receipt of written request thereof
from the other party, shall furnish evidence satisfactory to each other of the
maintenance of such insurance. This insurance coverage shall include blanket
contractual liability and broad form property damage liability and shall contain
an exception to any pollution exclusion which insures damage or injury arising
out of heat, smoke or fumes from a hostile fire. Sublessor's policy(ies) shall
name Landlord, Sublessee, Sublessee's agent(s), and any other party(ies) which
Sublessee shall deem necessary shall be named as an additional insured on all
such policies. Sublessee's policy(ies) shall name Landlord, Sublessor,
Sublessor's agent(s), and any other party(ies) which Sublessor shall deem
necessary shall be named as an additional insured on all such policies. This
insurance shall be written on an occurrence basis and shall be primary and
noncontributory to any other insurance carried by the parties. Both Sublessor
and Sublessee shall obtain a written obligation on the part of their respective
insurance company(ies) to notify the other party at least ten (10) days prior to
cancellation. expiration or material alteration of such insurance. In addition,
it is recommended, but not required, that Sublessee maintain Business
Interruption Insurance with limit of liability representing loss of at least
approximately six (6) months of income. It Is recommended, but not required,
that Sublessee carry fire and extended coverage insurance on its personal
property as Landlord shall in no event be required to rebuild, repair or replace
any part of the furniture, equipment, personal property, fixtures or other
improvements which may have been placed by Tenant on or within the Subleased
Premises.

 

Waivers

 

NEITHER PARTY (SUBLESSOR OR SUBLESSEE) WILL BE LIABLE TO THB OTHER FOR LOSS OF
ANTICIPATORY PROFITS OR ANY OTHER INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY, LOST BUSINESS OPPORTUNITIES, MARKET SHARE OR CONSEQUENTIAL DAMAGES
(COLLECTIVELY, "CONSEQUENTIAL DAMAGES") INCURRED IN CONNECTION WITH THIS
SUBLEASE, EVEN IF THE PARTIES CONTEMPLATED THE POSSIBILITY OF SUCH DAMAGES IN
ADVANCE.

 

 

ARTICLE 6. ASSIGNMENT AND SUBLEASE

 

Assignment and Subletting by Sublessee

 

Sublessee shall not have the right to assign or sublet its interests in the
Sublease or the Subleased Premises without the prior written consent of both the
Sublessor and the Landlord.

 

 

ARTICLE 7. RELOCATION AND SURRENDER

 

Relocation Request by Landlord

 

Landlord shall provide Sublessee with written notice of its intent to relocate
any portion of the Leased Space (including the Subleased Premises), as well as
details regarding the proposed new location, size, shape and layout of the
Leased Space (including the Subleased Premises). If, after learning of
Landlord's proposed relocation of any portion of. the Subleased Premises, or if
after learning of the proposed location, size, shape, and layout of the new
space, or if Sublessee's monetary obligations under

 

--------------------------------------------------------------------------------

EX – 10.3

this Sublease will change, Sublessee determines that the new space is not
acceptable, Sublessee may terminate this Sublease by providing written notice to
Sublessor and Landlord. If Sublessee chooses not to terminate this Sublease,
then Sublessee shall submit to Sublessor and Landlord all documentation
pertaining to costs and expenses which Sublessee incurred before, during and
after said relocation, which pertain to said relocation (collectively, the
''Sublessee's Relocation Expenses"). Landlord shall promptly reimburse Sublessee
for all relocation-related costs and expenses incurred in accordance with
Section 9 of the Lease.

 

Surrender Request by Sublessor

 

Upon Sublessee's receipt of at least thirty (30) days' prior written notice from
Sublessor, Sublessor shall have the right to peacefully and lawfully cause
Sublessee to surrender its possession and use of one or both of the offices
labeled with an "X" on the attached Exhibit "A" ("Partial Surrender"). Sublessor
and Sublessee each agree that the Subleased Premises includes only five (5)
offices. Should Sublessor exercise the Partial Surrender provision above,
Sublessor acknowledges that it will interfere with Sublessee's business and
cause Sublessee to incur hardships associated with the reduction of usable
space. As such, in the event Sublessor exercises the Partial Surrender provision
for one (1) of the two (2) offices, Sublessor agrees that Sublessee Rent will be
reduced by fifteen percent (15%), effective on the day in which Sublessee no
longer has use of that office. In the event Sublessor exercises the Partial
Surrender provision for both offices, Sublessor agrees that Sublessee Rent will
be reduced by thirty percent (30%). effective on the day in which Sublessee no
longer has use of those offices. Subject to Sublessor's compliance with the
Landlord's approval rights under the Lease, Sublessor shall pay all costs
associated with partitioning from the Subleased Premises that or those offices,
as applicable, which Sublessee surrenders such that Sublessor creates a new
means of ingress and egress to and from that or those offices, as applicable,
which does not run through any portion of the Subleased Premises. In the event
Sublessee receives written notice from Sublessor requesting that Sublessee
surrender anything more than its possession and use of more than both offices
labeled with an "X" on the attached Exhibit "A" ("Complete Surrender"), then:
(i) Sublessee shall vacate the entire Subleased Premises within six (6) months
of receiving such notice; (ii) Sublessor shall reimburse Sublessee for all
relocation costs which Sublessee actually incurs, provided that Sublessor's
reimbursement obligation will be capped at five thousand and 00/100 dollars
($5,000.00); and (iii) within five (5) days after Sublessee vacates the
Subleased Premises, Sublessor shall reimburse Sublessee for: (A) 100% of
Sublessee's improvement costs (as set forth in Article 2 hereof) if Sublessee
receives such notice on or before September 30, 2016; (B) 75% of Sublessee's
improvement costs (as set forth in Article 2 hereof) if Sublessee receives such
notice on or before September 30, 2017; and (C) 50% of Sublessee's improvement
costs (as set forth in Article 2 hereof) if Sublessee receives such notice on or
before September 30, 2018. Sublessor agrees that Sublessor's right to request a
Partial Surrender or a Complete Surrender is a personal right of Sublessor only,
and may not be assigned, transferred or exercised by any third party, including
but not limited to, Sublessor's successors or assigns under the Lease, or
Landlord in the event Landlord succeeds to Sublessor's interests under this
Sublease.

 

 

ARTICLE 8. REPRESENTATIONS

 

a.Sublessor represents that it is the only tenant of the Leased Space (which
includes the Subleased Premises), free and clear of all liens and encumbrances
except as to those which may have been disclosed to Sublessee in writing prior
to the execution hereof, and that it has full right to sublease the Subleased
Premises for the term set forth herein.

 

b.Provided that Sublessee is in good standing of its obligations under this
Sublease, Sublessor represents that Sublessee shall peaceably and quietly hold
and enjoy the Subleased Premises for the entire term of this Sublease, including
all extensions thereof.

 

 

--------------------------------------------------------------------------------

EX – 10.3

c.Sublessor represents that it has received all applicable consents and
approvals required under the Lease, including but not limited to Landlord's
consent to sublease the Subleased Premises to Sublessee under Section 11 of the
Lease.

 

d.With respect to the Subleased Premises, except as disclosed in writing to
Sublessee prior to the execution hereof: there currently exist no licenses,
sublicenses, or other agreements, written or oral, granting to any party or
parties the right of use or occupancy of any portion of the Subleased Premises;
and there are no parties (other than Sublessor) In possession of the Subleased
Premises.

 

 

ARTICLE 9. DEFAULT

 

Sublessee's Default

 

The following events shall be deemed to be events of default by Sublessee under
this Sublease:

 

a.Sublessee fails to pay any component of an installment of Sublessee Rent due
under this Sublease to Landlord by any Due Date, and such failure to pay
continues for five (5) calendar days after Sublessee's receipt from Landlord of
written notice thereof; provided, however, Landlord shall only be required to
provide notice two (2) times in any twelve (12) month period.

 

b.Sublessee fails to comply with any material term, provision, or covenant of
the Sublease, other than the payment of Sublessee Rent, and does not cure the
failure within ten (10) days after receipt of written notice thereof from
Sublessor or Landlord (as applicable), provided that in the event Sublessee has
diligently commenced to cure such a failure within ten (10) days of Sublessee's
actual receipt of notice thereof and reasonably requires additional time beyond
the I 0-day cure period described herein to effect such cure, Sublessee shall
have such additional time as Is necessary (beyond the 10-day cure period) to
effect the cure.

 

c.If Sublessee's representations under this Sublease are false in any material
respect.

 

Sublessor's Default

 

Sublessor shall provide Sublessee with true, accurate and complete copies of all
default and default-related notices which Sublessor receives from Landlord and
Landlord's lender, immediately upon Sublessor's receipt thereof.

 

 

The following events shall be deemed to be events of default by Sublessor under
this Sublease:

 

a.Sublessor fails to comply with any material term, provision, or covenant of
the Sublease, and does not cure the failure within twenty (20) days after
receipt of written notice thereof from Sublessee, provided that in the event
Sublessor has diligently commenced to cure such a failure within twenty (20)
days of Sublessor's actual receipt of notice thereof and reasonably requires
additional time beyond the 20-day cure period described herein to effect such
cure, Sublessor shall have such additional time as is necessary (beyond the
20-day cure period) to effect the cure.

 

 

b.

Sublessor's rights at the Building expire or terminate.

 

 

c.

Sublessor defaults under the Lease beyond all applicable cure periods.

 

 

--------------------------------------------------------------------------------

EX – 10.3

 

d.

If Sublessor's representations under this Sublease are false in any material
respect.

 

Remedies

 

Upon the occurrence of any uncured event of default, the non-defaulting party
shall have, without limitation, the option to pursue any one or more of the
following remedies:

 

a.The non-defaulting party may terminate this Sublease, in which event Sublessee
shall immediately surrender the Subleased Premises to Sublessor, subject to the
terms and provisions herein;

 

b.The non-defaulting party shall have all remedies available at law and in
equity;

 

c.Notwithstanding anything herein to the contrary, Sublessor shall be able to
terminate this Sublease only in the event of an uncured default by Sublessee,
subject to the terms of Article 7 herein.

 

Removal of Property

 

Following the termination or expiration of this Sublease, Sublessee will remove
its personal property from the Subleased Premises. In performing said removal,
Sublessee will restore the Subleased Premises to as good a condition as It was
in immediately prior to the Effective Date hereof, reasonable wear and tear and
casualty excepted. If Sublessee's personal property is not removed within thirty
(30) days after expiration or earlier termination of this Sublease, Sublessee
will be deemed to have abandoned such property and Sublessor may sell or dispose
of same in its discretion, subject to the terms of the Lease.

 

 

ARTICLE 10. MISCELLANEOUS

 

Authority

 

In the event a conflict exists between the Lease, the Consent and this Sublease,
the meaning of or interpreting a term of this Sublease shall be determined by,
in the following order: (1) the Consent; (2) the Sublease; and (3) the Lease.

 

Parties Bound

 

This Sublease shall be binding upon, and insure to the benefit of, the parties
to this Sublease and their respective heirs, executors, administrators, legal
representatives, successors, and assigns when permitted by this Sublease.

 

Notice

 

Unless otherwise provided herein, all notices and other communications which may
be or are required to be given or made by any party to the other in connection
herewith shall be in writing, legible and shall be deemed to have been given:

 

(a)upon receipt or refusal to accept delivery if hand delivered; or

 

(b)when sent by reputable overnight delivery service or certified mall, return
receipt requested and postage prepaid; or

 

 

--------------------------------------------------------------------------------

EX – 10.3

(c)subject to the conditions below, when sent via email, facsimile or other
electronic transmission (each, an "Electronic Notice"), provided that if such
Electronic Notice takes place after 5:00 p.m. central time, delivery shall be
deemed to occur the next business day.

 

Conditions for Delivery via Electronic Notice: To be deemed effective, any and
all Electronic Notices given in accordance with subsection (c), above, shall be
sent to the applicable receiving party's email address or facsimile number which
is set forth in this Agreement. or to such other email addresses or facsimile
number as specified by written notice delivered in accordance herewith. If,
three (3) days after a party gives Electronic Notice in accordance with
subsection (c), no receiving party acknowledges receipt of that Electronic
Notice via a confirmatory email, facsimile or other electronic response, the
sending party shall also give notice in accordance with either subsection (a) or
(b), above, which notice shat! be deemed given on the date the Electronic Notice
was originally given. All notices given in accordance with subsections (a) and
(b) shall be delivered to the applicable party's address as set forth below, or
to such other addresses as specified by written notice delivered in accordance
herewith. Any party may provide notice in accordance with subsection (a) or (b)
without first delivering notice in accordance with subsection (c).

 

If to Sublessor:Bailey & Galyen

190I Airport Freeway

Bedford, TX 76021

Attn: John S. Brannon

Facsimile: 817-685-9422

Email: jbrannon@galyen.com

 

 

With copy to:Bailey & Galyen

1901 Airport Freeway

Bedford, TX 76021

Attn: Phillip Galyen

Facsimile: (817) 685-9422

Email: pgalyen@galyen.com

 

If to Sublessee:Fuse Medical, Inc.

1300 Summit Ave., Suite 670

Fort Worth, Texas 76102

Attn: David Hexter

Facsimile: 817 887-1730

Email: dhexter@fusemedical.com

 

If to Landlord:PBIII-SOP, LP

attn.: Jason Dean

3500 Jefferson St., Suite 206

Austin, Texas 78731

Facsimile: (512) 610-2906

Email: jdean@pennybackercap.com

 

With a copy to:Holt Lunsford Commercial

attn.: Canna Bohannon

1300 Summit Avenue, Suite 420

Fort Worth, Texas 76102

Facsimile: (817) 870-1426

 

--------------------------------------------------------------------------------

EX – 10.3

 

If for payment:PBIII-SOP, LP

PO Box 678474

Dallas, Texas 75267

 

Any party may change its notice address by sending written notice to the other
party, and the new notice address will be effective fifteen (15) days after
receipt by the other party. Notices changing a party's payment address will be
effective thirty (30) days after receipt by the other party. Notices will be
deemed to have been given upon either receipt or rejection. Any notice that is
given by a party may be given by the attorneys for that party.

 

Texas Law to Apply

 

This Sublease shall be construed under, and in accordance with, the laws of the
State of Texas, and all obligations of the parties created by this Sublease are
performable in Tarrant County, Texas.

 

Legal Construction

 

In case any one or more of the provisions contained in this Sublease shall for
any reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of the Sublease, and this Sublease shall be construed as if such invalid,
illegal, or unenforceable provision had never been Included in the Sublease.

 

Attorney's Fees and Costs

 

If, as a result of an uncured default of this Sublease by either party, the
other party employs an attorney or attorneys to enforce its rights under this
Sublease, then the defaulting party agrees to pay the other party the reasonable
attorney's fees and costs actually incurred to enforce the Sublease.

 

Incorporation of Lease

 

Landlord, Sublessor and Sublessee agree that this Sublease, and Landlord's,
Sublessor's and Sublessee's respective rights and obligations hereunder, ere
subject to the terms and provisions of the Lease. Landlord, Sublessor and
Sublessee each agree that Sections 3, 15, 16, 17, 18, 30(a) and 34, and 41 of
the Lease are hereby incorporated into this Sublease with the understanding
that: (i) any reference in the Lease to "Tenant" shall instead be a reference to
Sublessor hereunder; and (ii) any reference in the Lease to "Premises" shall
instead be a reference to Subleased Premises hereunder. Nothing contained in
this section shall in any way limit or reduce the obligations of Sublessor to
continue compliance with the terms and conditions of the Lease.

 

Time of Essence

 

Time is of the essence under this Sublease, provided that the period of time
during which either party is prevented or delayed in the performance of any
non-monetary obligation required to be performed under this Sublease due to
delays caused by fire. catastrophe, strikes, labor trouble, civil commotion,
acts of God or the public enemy, governmental prohibitions or regulations or
other causes beyond such party's reasonable control, will be added to such
party's time for performance thereof, and such party will not be deemed in
default hereunder as a result of such delay.

 

Counterparts

 

 

--------------------------------------------------------------------------------

EX – 10.3

THIS DOCUMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT
PARTIES TO THIS DOCUMENT ON SEPARATE COUNTERPARTS, EACH OF WHICH, WHEN SO
EXECUTED, WILL BE DEEMED AN ORIGINAL. BUT ALL SUCH COUNTERPARTS WILL CONSTITUTE
ONE AND THE SAME AGREEMENT. ANY SIGNATURE DELIVERED BY A PARTY BY FACSIMILE OR
ELECTRONIC TRANSMISSION WILL BE DEEMED TO BE AN ORIGINAL SIGNATURE.

 

 

[SIGNATURES TO FOLLOW]

 

--------------------------------------------------------------------------------

EX – 10.3

 

IN WITNESS WHEREOF, the parties hereto have executed this Sublease Agreement as
of the Effective Date set forth above.

 

Sublessor: PHILLIP GALYEN, P.C. d/b/a BAILEY & GALYEN

 

By: EXHIBIT ONLY - DO NOT SIGN

Name:_________________________

Its:_________________________

Dated:_________________________

 

 

Sublessee:  FUSE MEDICAL, INC., a Delaware corporation

 

By: EXHIBIT ONLY - DO NOT SIGN

Name:_________________________

Its:   _________________________

Dated:_________________________

 

The undersigned represents that he or she has reviewed and agrees to be bound by
the terms and provisions of the Sublease above, and consents to the Sublessor's
execution thereof. Acknowledged and Agreed by:

 

PBIII-SOP, LP, a Texas limited partnership

 

By: PBIII SOP, GP, LLC,

a Texas limited liability company,

its General Partner

 

 

By: EXHIBIT ONLY - DO NOT SIGN

Name:_________________________

Its:_________________________

Dated:_________________________

 

 

[Exhibits on the Following Pages]

 

 

--------------------------------------------------------------------------------

EX – 10.3

 

Exhibit “A”

 

Schematic of floor plan

 

[Attached]

 

--------------------------------------------------------------------------------

EX – 10.3

 

Exhibit “B”

 

Rent Schedule

 

MONTHS

COST PER RENTABLE SQUARE FOOT PER ANNUM

MONTHLY PAYMENT

 

 

 

9/3/15 – 9/30/16

$22.75

$3,822.00

10/1/16 – 9/30/17

$23.25

$3,906.00

10/1/17 – 9/30/18

$23.75

$3,990.00

10/1/18 – 9/30/19

$24.25

$4,074.00

10/1/19 – 9/30/20

$24.75

$4,158.00

 

 